471 U.S. 82 (1985)
SPENCER ET UX.
v.
SOUTH CAROLINA TAX COMMISSION ET AL.
No. 84-249.
Supreme Court of United States.
Argued February 27, 1985
Decided March 27, 1985
CERTIORARI TO THE SUPREME COURT OF SOUTH CAROLINA
Henry L. Parr, Jr., argued the cause for petitioners. With him on the briefs were Eric B. Amstutz and Frank S. Holleman III.
Ray N. Stevens, Senior Assistant Attorney General of South Carolina, argued the cause for respondents. With him on the brief were T. Travis Medlock, Attorney General, and Joe L. Allen, Jr., Chief Deputy Attorney General.[*]
PER CURIAM.
The judgment is affirmed by an equally divided Court.
JUSTICE POWELL took no part in the decision of this case.
NOTES
[*]  Briefs of amici curiae urging affirmance were filed for the State of Alaska et al. by Francis X. Bellotti, Attorney General of Massachusetts, Thomas R. Kiley, First Assistant Attorney General, Judith S. Yogman, Assistant Attorney General, Norman Gorsuch, Attorney General of Alaska, Steve Clark, Attorney General of Arkansas, Duane Woodard, Attorney General of Colorado, Jim Jones, Attorney General of Idaho, Thomas J. Miller, Attorney General of Iowa, David L. Armstrong, Attorney General of Kentucky, Alex W. Rose, Assistant Attorney General, Stephan H. Sachs, Attorney General of Maryland, Hubert H. Humphrey III, Attorney General of Minnesota, Brian McKay, Attorney General of Nevada, Peter W. Mosseau, Acting Attorney General of New Hampshire, Robert O. Wefald, Attorney General of North Dakota, Anthony J. Celebrezze, Jr., Attorney General of Ohio, LeRoy S. Zimmerman, Attorney General of Pennsylvania, and Mark V. Meierhenry, Attorney General of South Dakota; and for the Council of State Governments et al. by Joyce Holmes Benjamin.